UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6306



HILARIO MATEO SALAS,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-hc-00979-H)


Submitted: July 25, 2006                       Decided: July 31, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hilario Mateo Salas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hilario Mateo Salas, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.      We    have   reviewed   the   record   and   find    no

reversible error.      Accordingly, we grant leave to proceed in forma

pauperis and affirm for the reasons stated by the district court.

Salas v. Stansberry, No. 5:04-hc-00979-H (E.D.N.C. Feb. 16, 2004).

We   dispense   with   oral   argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -